Citation Nr: 0432165	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  97-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
August 13, 1995, in excess of 20 percent from November 27, 
2000, and in excess of 30 percent from March 13, 2003, for 
residuals of a Baker's cyst, right popliteal area with 
degenerative arthritis.

2.  Entitlement to an increased (compensable) rating for 
Baker's cyst, left popliteal space.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
military service from October 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues on appeal were originally before the Board in 
September 2002, at which time the appeals were denied.  The 
appellant appealed the Board's September 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated September 9, 2003, the Court vacated 
the Board's September 2002 decision and remanded the case 
back to the Board for further action pursuant to a September 
2003 Joint Motion by VA and the appellant.  

In February 2004, the Board remanded the issues on appeal 
back to the RO for additional evidentiary development and to 
cure a procedural defect.  

In June 2004, the RO granted an increased rating to 10 
percent from August 13, 1995, to 20 percent from November 27, 
2000, and to 30 percent from March 13, 2003, for residuals of 
a Baker's cyst, right popliteal area.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the Board remanded case in February 2004, in 
part, for a VA examination.  The Board specifically directed 
that the claims files should be made available to the 
examiner for review in connection with the examination.  A VA 
examination was conducted in April 2004.  However, the 
examiner expressly noted that the veteran's claims files were 
not available for review.  

At the time of the September 2003 Court decision, it was 
noted that the Board failed to consider the possibility of 
rating the veteran's knee disabilities based on limitation of 
motion based on pain on use or during flares as set out in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
In its February 2004 remand, the Board directed the RO to 
obtain a VA examination which included ranges of motion with 
special notice taken of any functional loss due to pain, 
fatigue, weakness or incoordination including during flare-
ups.  A review of the report of the April 2004 VA examination 
indicates that the report was deficient in that the examiner 
noted that the veteran experienced additional functional loss 
in his right knee due to pain but did not quantify the amount 
of functional loss.  There was no mention of any functional 
loss for the left knee.  

The Board also notes the April 2004 examiner indicated that 
he was unable to differentiate symptomatology due to 
residuals of a Baker's cyst from that due to arthritis.  It 
would appear that all symptoms should be considered in view 
of the fact that the June 2004 rating decision added 
degenerative arthritis to the description of the disability 
for rating purposes. 

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision.  Id.  Although the Board regrets further delay in 
appellate review, the proper course of action in this case is 
to return the case for compliance with the prior remand 
directions.   



Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The veteran should be scheduled for 
an appropriate VA examination of both 
knees.  It is imperative that the claims 
file be made available to the examiner 
for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
All clinical and special test findings 
should be clearly reported to allow for 
evaluation under VA rating criteria.  The 
examiner should report range of motion of 
the knees and to specifically note (in 
degrees if possible) the point in range 
of motion testing at which there is 
evidence of pain.  Any additional 
functional loss due to fatigue, weakness, 
and incoordination, including during 
flare-ups, should also be reported (in 
degrees if possible).  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if higher 
ratings are warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



